DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 02nd, 2011 has been entered.
By this amendment, claims 1, 12, 14, 16, 24, 28, 40, and 41 have been amended and claims 3, 5, 6, 8, 10, 11, 13, 15, 17-19, 21, 23, 29, 31, 32, 34-39, 43, and 44 have been cancelled.  Accordingly, claims 1, 2, 4, 7, 9, 12, 14, 16, 20, 22, 24-28, 30, 33, and 40-42 are pending in the present application in which claims 1, 24, and 40 are in independent form.
Claim Objections
Claims 26, 28, 41 and 42 are objected to because of the following informalities:  
In claim 26, line 1, “the pillar” should be --the conductive pillar-- for consistency.
In claim 28, line 3, “the pillar” should be --the conductive pillar-- for consistency.
In claim 41, line 2, “the interconnect” should be changed to --the electrically interconnect structure-- to be consistent with “an electrical interconnect structure” as recited on line 14 of base claim 40.
In claim 42, lines 1-2, “removing the portion of the molding material” should be changed to --removing the portions of the molding material-- to be consistent with “removing portions of the molding material” as recited on line 13 of base claim 40.
Appropriate correction is required.
				          Allowable Subject Matter
Claims 1, 2, 4, 7, 9, 12, 14, 16, 20, 22, 24-28, 30, 33, and 40-42 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on September 02nd, 2021 (see Applicant’s persuasive arguments the remarks on page 6, line 10 to page 11, line 21), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a heat sink including a generally planar member having a top surface and a bottom surface and protrusions extending from the bottom surface of the generally planar member, the top surface of the generally planar member coupled to the second side of the integrated device die, at least a portion of the bottom surface covered by the molding material, and at least a portion of the heat sink exposed through the molding material", as recited in independent claim 1, “a molding material in which the integrated device die is at least partially embedded, the molding having a first side facing the lower side of the substrate and a second side opposite the molding material, an interconnect 
Claims 2, 4, 7, 9, 12, 14, 16, 20, 22, 25-28, 30, 33, 41, and 42 also allowed as being directly or indirectly dependent of the allowed independent base claims.
	Conclusion
This application is in condition for allowance except for the formal matters as shown in paragraph No. 4 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung			U.S. Patent 6,921,968	Jul. 26, 2005.
Khan et al.		U.S. Patent 6,825,108	Nov. 30, 2004.
Houghton et al.	U.S. Patent 6,282,095	Aug. 28, 2001.
Liang et al.		U.S. Pub. 2015/0235915	Aug. 20, 2015.
Ben Jamaa et al.	U.S. Patent 9,240,394	Jan. 19m 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892